Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
	Claim 1 has been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cummings (D300,756). In regard to claim 1, Cummings discloses a scooter, comprising a deck configured to support a rider (Figs. 1 and 2, unnumbered platform), a front wheel (Figs. 1 and 2, unnumbered front wheel), a rear wheel (Figs. 1 and 2, unnumbered rear wheel), a head tube (Figs. 1 and 2, unnumbered frame section connecting the steering column/handlebar and front fork), a steering column supported for rotation relative to the head tube and comprising a steering tube and a handlebar assembly, the steering column configured to steer the scooter by controlling a direction of the front wheel (Figs. 1 and 2, unnumbered steering column/handlebar), a plurality of neck members that couple the head tube to the deck, .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mueller (D292,221) discloses a scooter;
Cummings (D295,428) discloses a scooter;
Turner (D312,485) discloses a scooter frame;
Chen (D454,599) discloses a scooter frame;
Dennis (D492,367) discloses an electric scooter;
Moreira (D533,601) discloses a scooter;
Johnson (4,168,076) discloses a skateboard with tail brake;
Fruechtenicht (6,279,929) discloses a surfing scooter;
Chen et al. (6,315,307) disclose a collapsible scooter;
Chen (6,481,728) discloses a braking structure for a scooter;
Bruntmyer (7,178,813) discloses a scooter;
Stillinger (7,597,333) discloses a brake assembly and scooters and skateboards including the same;
Grossman (8,662,508) discloses a scooter;
Reginato (2004/0012166) discloses a scooter assembly;
Broussard (2011/0200385) discloses a threadless fork compression system and method for a kick style scooter;
Wegener (2012/0228845) discloses scooter assemblies and scooter deck assemblies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN DANIEL WALTERS whose telephone number is (571)272-8269.  The examiner can normally be reached on M-F, 8 am - 5 pm (PT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303.297.4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D WALTERS/Primary Examiner, Art Unit 3618